Name: Commission Regulation (EC) NoÃ 1627/2005 of 5 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 6.10.2005 EN Official Journal of the European Union L 260/1 COMMISSION REGULATION (EC) No 1627/2005 of 5 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 5 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 47,4 096 34,2 999 40,8 0707 00 05 052 102,5 999 102,5 0709 90 70 052 83,4 999 83,4 0805 50 10 052 74,4 388 69,8 524 67,9 528 62,7 999 68,7 0806 10 10 052 86,9 388 79,9 624 163,0 999 109,9 0808 10 80 388 97,7 400 134,2 508 26,4 512 82,6 528 45,5 720 28,0 800 164,2 804 72,9 999 81,4 0808 20 50 052 92,8 388 67,1 999 80,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.